April 22, 1996        [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                                                                                

No. 95-2041

                  PAUL J. HALLORAN, ETC, ET AL.,

                     Plaintiffs, Appellants,

                                v.

                  MICHAEL BOSQUET, ETC., ET AL.,

                      Defendants, Appellees.

                                                                                                

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF RHODE ISLAND

             [Hon. Mary M. Lisi, U.S. District Judge]                                                              

                                                                                                

                              Before

                      Cyr, Boudin and Stahl,

                         Circuit Judges.                                                 

                                                                                                

   Bruce D. Todesco for appellants.                             
   James R. Lee, Assistant Attorney General, with whom Jeffrey B.                                                                           
Pine, Attorney General, was on brief for appellee Michael Bosquet.            
   Kathleen M. Powers, with whom Marc DeSisto and Desisto Law                                                                       
Offices were on brief for appellees Town of Middletown, Robert A.               
Gibson, Vincent Truver, Robert Sylvia and Officer Frank Campagna.

                                                                                                

                                                                                                

          Per Curiam.  In this case the appellant was  permitted,                    Per Curiam.                              

in  effect, to amend his complaint by oral representations to the

trial judge to describe in detail the facts  that he was prepared

to  prove in order to show that the police had unconstitutionally

manufactured  evidence  against  him.   There  is  no  claim that

inadequate discovery was permitted or that on any underlying fact

there  were two different versions  of events and  that trial was

needed in order to determine what happened.  Taken as true, we do

not think appellant's factual allegations amounted to a constitu-

tional  claim  that the  evidence  was manufactured  or  that the

Constitution was otherwise violated.

          Affirmed.                     Affirmed.                            

                                2